DETAILED ACTION
Response to Amendment
The Amendment filed on April 19, 2021 has been entered. Claims 21-38 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 102(a)(2) and 103 rejections previously set forth in the Non-Final Office Action mailed on January 19, 2021. However, Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 27-30, and 33-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kostrzewski et al. (US 2013/0098966), hereinafter Kostrzewski.
Regarding claim 21, Kostrzewski discloses a powered surgical instrument (10 in Figure 1), comprising:
a housing (102 in Figure 1);
an elongate shaft (210, 212, and 214 collectively in Figure 2) extending from said housing (102) (apparent when Figure 2 is viewed in relation to Figure 1);
an articulation joint (236 in Figures 9-13; or 236 and the distal-most link 234 collectively in Figures 9-13);
a central axis (longitudinal axis of 266 in Figures 12-18, which coincides with the longitudinal axis of 282a) extending through said elongate shaft (210, 212, and 214 collectively) and said articulation joint (236; or 236 and the distal-most link 234 collectively) (it is apparent when Figures 14, 12, and 9 are 
a rotary drive member (266 in Figures 12-18) configured to rotate in response to rotary motion from an electric motor (“motor” described in Paragraph 0008 or Paragraph 0087) (Paragraphs 0008, 0087, 0118, and 0123-0126), wherein said rotary drive member (266) is a unitary, one-piece drive member (because 266 is a single monolithic drive cable, as is apparent from Figures 12 and 18, Paragraphs 0118 and 0123-0126), and wherein said rotary drive member (266) extends along said central axis (longitudinal axis of 266) within a portion of said articulation joint (236; or 236 and the distal-most link 234 collectively) and within a portion of the elongate shaft (210, 212, and 214 collectively) (apparent from Figures 11-16 and 24 are viewed in relation to one another, Paragraphs 0118, 0124, and 0126);
a coupling portion (310 in Figure 11), wherein said articulation joint (236; or 236 and the distal-most link 234 collectively) is positioned intermediate said coupling portion (310) and said elongate shaft (210, 212, and 214 collectively) (apparent when Figure 4 is viewed in relation to Figures 11-16); and
a stapling attachment (400 in Figures 1, 2, and 26) releasably attachable to said elongate shaft (210, 212, and 214 collectively) (apparent when Figures 1, 2, and 26 are viewed in relation to one another), wherein said stapling attachment (400) comprises:
  an elongate channel (432 in Figure 28) configured to receive a staple cartridge (410 in Figure 28), wherein said staple cartridge comprises a plurality of staples (433 in Figure 28) removably stored therein (Paragraph 0146);
  an anvil (442 in Figure 28) configured to deform said staples (433) (Paragraph 0156);
  a drive screw (464 in Figure 28) laterally offset from said central axis (longitudinal axis of 266) when said stapling attachment (400) is attached to said elongate shaft (210, 212, and 214 collectively) (because the longitudinal axis of 266 coincides with the longitudinal axis of 282a, the longitudinal axis of 282c approximately coincides with the longitudinal axis of drive screw 464, and the longitudinal axis of 282a is offset from the longitudinal axis of 282c, as is apparent from Figures 20 and 21); and
  a firing member (466, 450, and 418 collectively in Figures 28 and 29) operably engaged with said drive screw (464) (apparent from Figures 29-35), wherein said coupling portion (310) operably 
Regarding claim 22, Kostrzewski discloses that said firing member (466, 450, and 418 collectively) is configured to move said anvil (442) to a closed position and eject said staples (433) from said staple cartridge (410) when said firing member (466, 450, and 418 collectively) is advanced distally by said drive screw (464) (Paragraphs 0144, 0147, and 0150).
Regarding claim 23, Kostrzewski discloses that said firing member (466, 450, and 418 collectively) cammingly engages said elongate channel (432) and said anvil (442) to move said anvil (442) toward a closed position during a closure stroke when said firing member (466, 450, and 418 collectively) is advanced distally by said drive screw (464) (Paragraph 0144, apparent from Figure 35).
Regarding claim 24, Kostrzewski discloses that said firing member (466, 450, and 418 collectively) is configured to eject said staples (433) from said staple cartridge (410) during a firing stroke when said firing member (466, 450, and 418 collectively) is advanced distally by said drive screw (464) (Paragraphs 0147, 0150, and 0151).
Regarding claim 27, Kostrzewski discloses a powered surgical instrument (10 in Figure 1), comprising:
a housing (102 in Figure 1) comprising a motor (“motor” described in Paragraph 0008 or Paragraph 0087) configured to generate a rotary motion (Paragraphs 0008 and 0087);
an elongate shaft (210, 212, and 214 collectively in Figure 2) extending from said housing (102) (apparent when Figure 2 is viewed in relation to Figure 1);
an articulation joint (236 in Figures 9-13; or 236 and the distal-most link 234 collectively in Figures 9-13);
a central axis (longitudinal axis of 266 in Figures 12-18, which coincides with the longitudinal axis of 282a) extending through said elongate shaft (210, 212, and 214 collectively) and said articulation joint 
a rotary drive member (266 in Figures 12-18) configured to rotate in response to said rotary motion from said motor (“motor” described in Paragraph 0008 or Paragraph 0087) (Paragraphs 0008, 0087, 0118, and 0123-0126), wherein said rotary drive member (266) is a unitary, one-piece drive member (because 266 is a single monolithic drive cable, as is apparent from Figures 12 and 18, Paragraphs 0118 and 0123-0126), and wherein said rotary drive member (266) extends along said central axis (longitudinal axis of 266) within a portion of said articulation joint (236; or 236 and the distal-most link 234 collectively) and within a portion of said elongate shaft (210, 212, and 214 collectively) (apparent from Figures 11-16 and 24 are viewed in relation to one another, Paragraphs 0118, 0124, and 0126); and
a stapling attachment (400 in Figures 1, 2, and 26) releasably attachable to said elongate shaft (210, 212, and 214 collectively) (apparent when Figures 1, 2, and 26 are viewed in relation to one another), wherein said stapling attachment (400) comprises:
  a first jaw (432 in Figure 28);
  a second jaw (442 in Figure 28) movable relative to said first jaw (432) between an open position and a closed position (Paragraphs 0139, 0144, and 0158);
  an elongate channel (415 in Figure 28) configured to receive a staple cartridge (412 or 410 in Figure 28), wherein said staple cartridge (412 or 410) comprises a plurality of staples (433 in Figure 28) removably stored therein (Paragraphs 0146 and 0150);
  a drive screw (464 in Figure 28) operably couplable with said rotary drive member (266) when said stapling attachment (400) is attached to said elongate shaft (210, 212, and 214 collectively) (Paragraphs 0123-0127 and 0142-0144), wherein said drive screw (464) is laterally offset from said central axis (longitudinal axis of 266) when said stapling attachment (400) is attached to said elongate shaft (210, 212, and 214 collectively) (because the longitudinal axis of 266 coincides with the longitudinal axis of 282a, the longitudinal axis of 282c approximately coincides with the longitudinal axis of drive screw 464, and the longitudinal axis of 282a is offset from the longitudinal axis of 282c, as is apparent 
  an I-beam (466, 450, and 418 collectively in Figures 28 and 29) operably engaged with said drive screw (464) (apparent from Figures 29-35), wherein said I-beam (466, 450, and 418 collectively) is advanced distally within said stapling attachment (400) when said drive screw (464) is rotated (Paragraph 0144).
Regarding claim 28, Kostrzewski discloses that said I-beam (466, 450, and 418 collectively) is configured to move said second jaw (442) to said closed position and eject said staples (433) from said staple cartridge (412 or 410) when said I-beam (466, 450, and 418 collectively) is advanced distally by said drive screw (464) (Paragraphs 0144, 0147, and 0150).
Regarding claim 29, Kostrzewski discloses that said I-beam (466, 450, and 418 collectively) comprises:
a first camming member (466c in Figure 30) configured to cammingly engage said first jaw (432) when said I-beam (466, 450, and 418 collectively) is advanced distally (Paragraph 0144, apparent from Figure 35); and
a second camming member (466b in Figure 30) configured to cammingly engage said second jaw (442) to move said second jaw (442) toward said closed position when said I-beam (466, 450, and 418 collectively) is advanced distally (Paragraphs 0144 and 0151, apparent from Figure 35).
Regarding claim 30, Kostrzewski discloses that said I-beam (466, 450, and 418 collectively) is configured to eject said staples (433) from said staple cartridge (412 or 410) during a firing stroke when said I-beam (466, 450, and 418 collectively) is advanced distally by said drive screw (464) (Paragraphs 0147, 0150, and 0151).
Regarding claim 33, Kostrzewski discloses a powered surgical instrument (10 in Figure 1), comprising:
a housing (102 in Figure 1);
a shaft assembly (200 in Figure 1) extending from said housing (102) (apparent from Figure 1), wherein said shaft assembly (200) comprises:

  an articulation joint (236 in Figures 9-13; or 236 and the distal-most link 234 collectively in Figures 9-13);
  a central axis (longitudinal axis of 266 in Figures 12-18, which coincides with the longitudinal axis of 282a) extending through said elongate shaft (210, 212, and 214 collectively) and said articulation joint (236; or 236 and the distal-most link 234 collectively) (it is apparent when Figures 14, 12, and 9 are viewed in relation to one another that the longitudinal axis of 266 passes through 210, 212, 214, 234, and 236 when 200 is in the unarticulated position shown in Figures 13 and 9);
  a rotary drive member (266 in Figures 12-18) configured to rotate in response to a rotary motion from an electric motor (“motor” described in Paragraph 0008 or Paragraph 0087) (Paragraphs 0008, 0087, 0118, and 0123-0126), wherein said rotary drive member (266) extends along said central axis (longitudinal axis of 266) within a portion of said articulation joint (236; or 236 and the distal-most link 234 collectively) and within a portion of said elongate shaft (210, 212, and 214 collectively) (apparent from Figures 11-16 and 24 are viewed in relation to one another, Paragraphs 0118, 0124, and 0126); and
  a connection end (310 in Figure 11), wherein said articulation joint (236; or 236 and the distal-most link 234 collectively) is positioned intermediate said elongate shaft (210, 212, and 214 collectively) and said connection end (310) (apparent when Figure 4 is viewed in relation to Figures 11-16); and
a stapling attachment (400 in Figures 1, 2, and 26) releasably mountable to said connection end (310) of said shaft assembly (200) (apparent when Figures 1, 2, and 26 are viewed in relation to one another), wherein said stapling attachment (400) comprises:
  a first jaw (432 in Figure 28);
  a second jaw (442 in Figure 28) movable relative to said first jaw (432) between an open position and a closed position (Paragraphs 0139, 0144, and 0158);
  a staple cartridge (410 in Figure 28) comprising a plurality of staples (433 in Figure 28) removably stored therein (Paragraphs 0146 and 0150);
  a drive screw (464 in Figure 28) operably couplable with said rotary drive member (266) when said stapling attachment (400) is mounted to said connection end (310) of said shaft assembly (200) (Paragraphs 0123-0127 and 0142-0144), wherein said drive screw (464) is laterally offset from said 
  a firing member (466, 450, and 418 collectively in Figures 28 and 29) operably engaged with said drive screw (464) (apparent from Figures 29-35), wherein said firing member (466, 450, and 418 collectively) is advanced distally within said stapling attachment (400) when said drive screw (464) is rotated (Paragraph 0144).
Regarding claim 34, Kostrzewski discloses that said firing member (466, 450, and 418 collectively) is configured to move said second jaw (442) to said closed position and eject said staples (433) from said staple cartridge (410) when said firing member (466, 450, and 418 collectively) is advanced distally by said drive screw (464) (Paragraphs 0144, 0147, and 0150).
Regarding claim 35, Kostrzewski discloses that said firing member (466, 450, and 418 collectively) cammingly engages said first jaw (432) and said second jaw (442) to move said second jaw (442) toward said closed position during a closure stroke when said firing member (466, 450, and 418 collectively) is advanced distally by said drive screw (464) (Paragraph 0144, apparent from Figure 35).
Regarding claim 36, Kostrzewski discloses that said firing member (466, 450, and 418 collectively) is configured to eject said staples (433) from said staple cartridge (410) during a firing stroke when said firing member (466, 450, and 418 collectively) is advanced distally by said drive screw (464) (Paragraphs 0147, 0150, and 0151).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

Claims 25, 26, 31, 32, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski in view of Giordano et al. (US 2011/0295270), hereinafter Giordano.
Regarding claims 25, 26, 31, 32, 37, and 38, Kostrzewski discloses all the limitations of the claim as stated above except: said stapling attachment further comprises a sensing module configured to measure a condition of said stapling attachment; and said sensing module is configured to relay said condition of said stapling attachment to said housing via an electrical connection between said sensing module and said housing.
Giordano teaches that it was known to provide a stapling attachment (12 in Figure 13) with a sensing module (368 in Figure 13) configured to measure a condition (opening/closing and/or completion of the stapling/cutting operation) of said stapling attachment (12) (Paragraph 0197), wherein said sensing module (368) is configured to relay said condition (opening/closing and/or completion of the stapling/cutting operation) of said stapling attachment (12) to a housing (6 in Figure 13) via an electrical connection (the electrical connection between 368, 324, 322, 320, 302, and 300 in Figure 13) between said sensing module (368) and said housing (6) (Paragraphs 0191-0194), in order to allow the sensing module (368) to detect both opening/closing of the stapling attachment (12) and completion of a stapling/cutting operation and transmit this data to the housing (6) (Paragraphs 0197, 0191, and 0193).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the stapling attachment (400) of Kostrzewski with a sensing module configured to measure a condition of said stapling attachment, wherein said sensing module is configured to relay said condition of said stapling attachment to said housing (102 of Kostrzewski) via an electrical connection between said sensing module and said housing, as taught by Giordano, because doing so would allow the sensing module to detect both opening/closing of the stapling attachment and completion of the stapling/cutting operation and transmit this data to the housing.

Response to Arguments
Applicant’s arguments with respect to claims 21-38 have been considered but are moot because the arguments do not apply to the new interpretation of Kostrzewski being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731